NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                        TONY MONTANO, Appellant.

                             No. 1 CA-CR 14-0060
                               FILED 2-24-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-146846-001
                 The Honorable M. Scott McCoy, Judge

                         AFFIRMED AS MODIFIED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Janelle A. McEachern, Chandler
Counsel for Appellant



                       MEMORANDUM DECISION

Presiding Judge Andrew W. Gould delivered the decision of the Court, in
which Judge Maurice Portley and Judge Jon W. Thompson joined.
                           STATE v. MONTANO
                            Decision of the Court

G O U L D, Judge:

¶1            Tony Leo Montano (“Montano”) appeals from his convictions
and sentences for one count of aggravated assault, a class three dangerous
felony; one count of assisting a criminal street gang, a class three dangerous
felony; one count of threatening or intimidating, a class six dangerous
felony; one count of threatening or intimidating, a class three felony; and
one count of drive-by shooting, a class two dangerous felony. Montano’s
counsel filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), advising this Court that after
a search of the entire appellate record, no arguable ground exists for
reversal. Montano was granted leave to file a supplemental brief in propria
persona, but did not do so.

¶2             Our obligation in this appeal is to review “the entire record
for reversible error.” State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). We
have jurisdiction pursuant to Article 6, Section 9, of the Arizona
Constitution and Arizona Revised Statutes (“A.R.S.”) sections 12-
120.21(A)(1), 13-4031 and 13-4033(A)(1) (West 2015).1 Finding no reversible
error, we affirm as modified.

                FACTS AND PROCEDURAL HISTORY2

¶3           On September 2, 2012, Montano ordered a drive-by shooting
on his daughter’s boyfriend (“PR”), resulting in gunshot wounds to PR’s
face and lower back. The incident began when PR, driving with his son and
nephew, recognized Montano walking along the street. PR got out of his
truck and confronted Montano about looking for Montano’s daughter at
PR’s parent’s home.       Montano responded aggressively.           Montano
mentioned his relation to a street gang, called PR a “snitch,” and instructed
PR to “wait here” because he had “something” for him. In response, PR got




1      Unless otherwise specified, we cite to the current version of the
applicable statutes because no revisions material to this decision have
occurred.

2       We view the evidence in the light most favorable to sustaining the
convictions and resulting sentences. See State v. Guerra, 161 Ariz. 289, 293
(1989).



                                      2
                           STATE v. MONTANO
                            Decision of the Court

back into the truck and continued to his destination a few blocks down the
street.

¶4            As PR exited the vehicle, he noticed Montano a short distance
away walking towards him on a cell phone. Within minutes, a black car
came speeding around the corner. Montano pointed at PR and repeatedly
shouted “shoot [him]!” Once in range, a gun was positioned outside of the
car’s sun roof and PR was shot in the face and lower back. Montano got
into the car and sped away.

¶5             Officers picked up Montano on September 4, 2013, after
noticing his attempts to dodge officer attention. Montano was indicted on
one count of aggravated assault, a class three dangerous felony; one count
of assisting a criminal street gang, a class three dangerous felony; one count
of threatening or intimidating, a class six dangerous felony; one count of
threatening or intimidating, a class six felony; and one count of drive-by
shooting, a class two dangerous felony. Montano went to trial, where a jury
found Montano guilty of each count.

¶6           After receiving the jury’s findings, the State elected to proceed
against the defendant as a repetitive offender instead of a dangerous
offender.   The State alleged Montano’s six historical prior felony
convictions for the purpose of enhancing and aggravating Montano’s
sentence. Montano admitted to these felonies at sentencing. The State also
alleged a number of A.R.S. § 13-701 aggravating factors.

¶7              The court sentenced Montano to a term of sixteen years,
greater than the presumptive, for each of the three class three felonies. For
the class six felony, Montano received a term of four years, greater than the
presumptive. The court sentenced Montano to a term of twenty-three
years, greater than the presumptive, for the drive-by shooting, class two
felony. The court ran the terms concurrently and Montano was given 500
days’ presentence incarceration credit for each offense. The court also
stated Montano was eligible for community supervision pursuant to A.R.S.
§ 13-603(I).

                               DISCUSSION

¶8            We have read and considered counsel’s brief, carefully
searched the entire record for reversible error and found none. Clark, 196
Ariz. at 541, ¶ 49. All of the proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure and substantial evidence
supported the findings of guilt. Montano was present and represented by



                                      3
                           STATE v. MONTANO
                            Decision of the Court

counsel at all critical stages of the proceedings. At sentencing, Montano
and his counsel were given an opportunity to speak.

I.     Sentencing

¶9            At sentencing, the court improperly determined that
Montano was eligible for community supervision as to his prison terms.
The State alleged, and Montano admitted, that he committed his offenses
while on probation for another felony conviction. As a result, pursuant to
A.R.S. § 13-708(A), Montano was required to serve flat-time sentences, as
opposed to being eligible for release on community supervision. See A.R.S.
§ 41-1604.07(A). However, because the State has not filed an appeal or a
cross-appeal on this issue, we do not have jurisdiction to address it. State v.
Dawson, 164 Ariz. 278, 286 (1990).

¶10            Additionally, the court improperly designated Montano’s
conviction for threatening or intimidating as a dangerous nature offense.
Unless an offense is inherently dangerous, an allegation of dangerousness
must be found by a jury. See State v. Larin, 233 Ariz. 202, 212, ¶ 38 (App.
2013); Ariz. R. Crim. P. 19.1(b). To determine whether an offense is
inherently dangerous, we look to the statutes that define the offense and
define dangerousness. Larin, 233 Ariz. at 212, ¶ 38; State v. Gatliff, 209 Ariz.
362, 365, ¶ 13 (App. 2004). We also consider the indictment and whether
“an element of the offense charged contains an allegation and requires
proof” of dangerousness. Larin, 233 Ariz. at 212, ¶ 38; State v. Parker, 128
Ariz. 97, 98 (1981).

¶11             The offense of threatening or intimidating is defined by
A.R.S. § 13-1202. This statute provides, as relevant to the crime charged
here, that threatening or intimidating occurs when a person threatens or
intimidates by word or conduct to cause physical injury to another person in
retaliation for a victim’s reporting criminal activity. Although the evidence
shows that Montano committed the subject offense by using a deadly
weapon, threatening or intimidating, as defined by the statute, may be
committed without the use of a deadly weapon or dangerous instrument.
As a result, Montano’s charge of threatening or intimidating was not an
inherently dangerous offense, and any allegation of dangerousness was
required to be proved to the jury.

¶12            Here, the jury never decided whether Montano’s conviction
for threatening or intimidating was a dangerous nature offense. As a result,
the trial court incorrectly designated Montano’s offense a dangerous nature
offense. However, this court has the authority under A.R.S. § 13-4036 and



                                       4
                           STATE v. MONTANO
                            Decision of the Court

A.R.S. § 13-4037 to modify Montano’s conviction and sentence. State v.
Dixon, 107 Ariz. 421 (1971). We, therefore, pursuant to A.R.S. § 13-4036,
vacate the trial court’s designation of Montano’s conviction for threatening
or intimidating as a dangerous offense.

                              CONCLUSION

¶13            Counsel’s obligations pertaining to Montano’s representation
in this appeal have ended. Counsel need do nothing more than inform
Montano of the status of the appeal and his future options, unless counsel’s
review reveals an issue appropriate for submission to the Arizona Supreme
Court by petition for review. State v. Shattuck, 140 Ariz. 582, 584-85 (1984).
Montano shall have thirty days from the date of this decision to proceed, if
he so desires, with an in propria persona motion for reconsideration or
petition for review.




                                   :ama




                                      5